Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered January 20, 1984, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review the issue of the sufficiency of his plea allocution (see, People v Pellegrino, 60 NY2d 636) and, in any event, reversal in the interest of justice is not warranted because the defendant’s plea was knowingly, voluntarily and intelligently made (see, People v Harris, 61 NY2d 9; People v Mazzilli, 125 AD2d 602). Mollen, P. J., Bracken, Lawrence and Sullivan, JJ., concur.